(Por la Corte, a .propuesta del
Juez Asociado Sr. Hutchison.)
Vistas las mociones que anteceden con la asistencia de ambas partes, no apareciendo que el juez de distrito se haya negado a apro-bar la exposición del caso, se declara sin lugar la moción para que esta Corte imparta su aprobación a la misma y, atendidas las circuns-tancias atenuantes del caso, especialmente las relacionadas con las condiciones en que trabaja el abogado de la demandada — con su bu-fete y residencia en San Juan — en representación de un cliente que vive en Arroyo, sin recursos para pagar honorarios o los gastos de viajes entre San Juan y Guayama donde pende el pleito, se concede a la demandada apelante un nuevo término de quince días para radicar en la Corte de Distrito de Guayama su exposición del caso enmendada y en tal virtud se declara sin lugar por ahora la moción sobre desestimación.
El Juez Asociado Sr. Travieso uo intervino.